Citation Nr: 0320066	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-06 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right elbow 
condition.

2.  Entitlement to an increased rating for service-connected 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from February 1984 to November 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for a right elbow condition, and which denied a claim of 
entitlement to an increased rating for service-connected 
arthritis of the left knee, evaluated as 10 percent 
disabling.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for a right elbow condition.

2.  The evidence received since the RO's June 1994 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran's service-connected arthritis of the left 
knee is productive of complaints of pain; the left knee is 
shown to have arthritis, and a range of motion from 0 to 140 
degrees; there is no associated instability or subluxation.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 1994 decision denying the veteran's claim for 
service connection for a right elbow condition; the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected arthritis of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); VAOPGCPREC 1-2003 (May 21, 2003).  For the 
reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 2001 rating decision that the 
criteria for reopening his claim for service connection for 
right elbow condition, and for an increased rating for his 
service-connected arthritis of the left knee, had not been 
met.  Those are the key issues in this case, and the rating 
decision, statement of the case (SOC), and the supplemental 
statements of the case (SSOC's) informed the appellant of the 
evidence needed to substantiate his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate these claims and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  The veteran 
has been afforded an examination for the disability that is 
the subject of his increased rating claim.  With regard to 
the claim for a right elbow condition, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide this claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  In a letter, dated in 
February 2003, the veteran was informed of the VCAA, and of 
the types of evidence which may be probative of his claims.  
In the letter, he was informed that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including private records, employment 
records, or records from state or local government agencies.  
He was notified that VA would obtain records from Federal 
agencies unless it became futile, or the requested records 
were determined not to exist.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002).  He was requested to identify the names of all 
holders of relevant records, as well as their addresses and 
the dates covered by such records, and that VA would attempt 
to obtain such records.  He was further advised that it was 
ultimately his responsibility to provide this information.  
However, there is no record of a reply.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II. New and Material

A review of the claims files shows that in June 1994, the RO 
denied a claim for service connection for residuals of a 
right elbow injury.  There was no appeal, and that decision 
became final.  See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In April 2000, the veteran applied to reopen this claim.  In 
April 2001, the RO denied the claim after determining that 
new and material evidence had not been presented.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in June 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's June 1994 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's June 1994 
decision included the veteran's service medical records, 
which showed that in March 1984, the veteran was treated for 
right elbow pain.  He stated that there was no specific 
injury.  One of the examiners noted that X-rays were reported 
as normal, but that the appearance of the olecranon was 
questioned.  Another notation indicates that there were 
"early hypotrophic changes" at the medial elbow.  The 
assessments were bursitis, possible synovitis and possible 
loose body, and possible chronic bursitis.  The veteran was 
temporarily profiled.  In September 1984, he was treated for 
right elbow sprain.  There was no evidence of treatment for 
right elbow symptoms during the next four years (i.e., 
between October 1984 and separation from service in November 
1988).  The veteran's separation examination report, dated in 
October 1988, showed that his upper extremities were 
clinically evaluated as normal.  

At the time of the RO's June 1994 denial of the claim, there 
were no post-service medical records involving the veteran's 
right elbow, and there was no competent opinion of record 
showing that the veteran currently had a right elbow 
condition, or that a right elbow condition was related to the 
veteran's service.  

Evidence received since the RO's June 1994 decision includes 
VA outpatient treatment and a VA examination report, dated in 
2000.  

This medical evidence was not of record at the time of the 
RO's June 1994 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material evidence.  
Specifically, none of this evidence shows that the veteran 
currently has a right elbow condition, or that a right elbow 
condition is related to his service.  Accordingly, this 
evidence does not pertain to one of the evidentiary defects 
which were the basis for the RO's June 1994 decision.  The 
Board therefore finds that the submitted evidence does not 
bear directly and substantially upon the issue at hand, that 
this evidence is not probative of the issue at hand, and is 
not material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore not reopened.  


III.  Increased Rating

The veteran argues that an increased rating is warranted for 
his left knee arthritis.  He asserts that he has symptoms 
that include pain, locking and swelling.  

The veteran's service medical records show that in December 
1984, the veteran reported that he hurt his left knee playing 
football.  He received periodic treatment for left knee pain 
thereafter, until separation from service.  He was profiled 
for left knee pain on several occasions.  The assessments 
included chondromalacia patella left knee, and possible 
meniscal tear.  A January 1988 X-ray report noted mild 
spurring, lateral tibial spine.  The veteran's separation 
examination report, dated in October 1988, showed that his 
lower extremities were clinically evaluated as normal.  

In January 1989, the RO granted service connection for 
chondromalacia patella, left knee, with history of injury.  
The RO assigned a 10 percent rating for this disability.  
In April 2000, the veteran filed a claim for an increased 
rating for his service-connected left knee condition.  In 
April 2001, the RO denied the claim, after recharacterizing 
the veteran's left knee disability as "arthritis of the left 
knee."  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

DC 5010 provides that arthritis that is due to trauma and 
substantiated by X-rays shall be rated as degenerative 
arthritis under DC 5003.  DC 5003 provides that degenerative 
arthritis established by X-ray findings shall be rated on the 
basis of limitation of motion under the appropriate DC for 
the specific joint involved.  When, however, the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate DC, an evaluation of 10 percent is for 
application for each such major or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC's 5003, 5010 (2002).

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where there is a limitation of knee flexion to 45 
degrees, and a 20 percent evaluation is warranted where there 
is a limitation of flexion to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where there is a limitation of knee extension to 10 
degrees, and a 20 percent evaluation is warranted where there 
is a limitation of extension to 15 degrees.  

In this case, a March 2000 VA outpatient treatment report 
notes that the range of motion in the left knee had extension 
to 0 degrees, and flexion to 90 degrees.  A June 2000 VA 
outpatient treatment report notes that the range of motion in 
the left knee was within normal limits.  The most recent 
range of motion findings for the left knee are contained in 
the June 2000 VA examination report.  This report shows that 
the veteran's left knee had extension to 0 degrees, and 
flexion to 140 degrees.  As the June 2000 reports are the 
most recent report of record, they are considered the most 
probative of the veteran's current condition.  Francisco.  
Therefore, as these reports show that the left knee has an 
essentially full range of motion, the Board finds that the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261 have not been met, and that the claim must be denied.  

The Board notes that the veteran has complained that he has 
pain and weakness in his left knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the veteran has complained of constant, dull, left knee 
pain.  However, the most recent medical evidence, as 
contained in the June 2000 VA examination report, shows the 
following: there was no evidence of neurological impairment, 
effusion, laxity or atrophy; the veteran had "no functional 
loss due to pain"; he did not use crutches, braces or a cane; 
he did not wear corrective shoes; there was no abnormal shoe 
wear pattern, edema or instability; he has not had surgery on 
his left knee, nor has he had any recent dislocations or 
subluxations.  In summary, the veteran is most recently shown 
to have a range of motion in his left knee from 0 to 140 
degrees, and there is insufficient evidence of functional 
loss due to left knee pathology to support a conclusion that 
the loss of motion in the left knee more nearly approximates 
the criteria for a 20 percent rating under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  Accordingly, the claim must be denied.

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC 5257, a slight impairment 
of either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation and when the 
impairment is moderate a 20 percent evaluation is warranted.  
However, the Board finds that the veteran's knee disability 
does not even meet the criteria for a 10 percent evaluation 
under DC 5257.  The most recent medical evidence of record is 
the June 2000 VA examination report, which states that there 
was no instability in the left knee.  The VA outpatient 
treatment reports are similarly devoid of findings of left 
knee instability (a March 2000 VA outpatient treatment report 
notes intact ligaments).  Accordingly, a separate compensable 
rating is not warranted under DC 5257.  38 C.F.R. § 4.31.  In 
making this determination, the Board finds that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, supra, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Not having submitted new and material evidence, the claim of 
entitlement to service connection for a right elbow condition 
is not reopened.  

A rating in excess of 10 percent for arthritis of the left 
knee is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

